IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE DESIGN STUDIO AT 301, INC.,          : No. 689 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
GARY AND CYNTHIA DUNSWORTH,              :
                                         :
                   Respondents

                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.